UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2077


SUKIT N. KUMVACHIRAPITAG,

                Plaintiff - Appellant,

          v.

BILL GATES; STEVE BALLMER; TIM COOK; BANK OF AMERICA;
CORPORATIONS; GLOBAL BANKING; GLOBAL FINANCIAL; GLOBAL
DEBTS; NATIONAL DEBTS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:13-cv-00117-FL)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sukit N. Kumvachirapitag, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sukit N. Kumvachirapitag seeks to appeal the district

court’s     order     dismissing   the   amended    complaint    after

Kumvachirapitag failed to comply with the district court’s order

directing     that      a   particularized   complaint    be    filed.

Kumvachirapitag has also filed several motions with this court.

We deny the pending motions and dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).         When the United

States or its officer or agency is a party, and unless the

district court extends or reopens the appeal period, the notice

of appeal must be filed no more than sixty days after the entry

of the district court’s final judgment or order.         Fed. R. App.

P. 4(a)(1)(B).       “[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement.”       Bowles v. Russell,

551 U.S. 205, 214 (2007).

            Kumvachirapitag filed the notice of appeal sixty-two

days after the district court’s dismissal order was entered on

the docket.      Because Kumvachirapitag failed to file a timely

notice of appeal or obtain an extension or reopening of the

                                    2
appeal    period,   we   deny    the   pending      motions    and   dismiss   the

appeal.     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented       in   the   materials

before    this   court   and    argument    would    not   aid     the   decisional

process.



                                                                          DISMISSED




                                        3